MEMORANDUM **
Mohammed Kafiullah Khan, Feroza Kahn, and their children, natives and citizens of Pakistan, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their motion to reopen and reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denials of motions to reopen and reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s decision not to exercise its sua sponte authority to reopen petitioners’ proceedings. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
The BIA did not abuse its discretion in affirming the I J’s denial of petitioners’ motion to reconsider as untimely because it was filed more than 30 days after the IJ’s October 29, 2004, order. See 8 C.F.R. § 1003.23(b)(1).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.